NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN JUAN-OSCORIO, AKA Robert                   No.    15-71887
Garcia, AKA Roberto Garcia, AKA Jesus
Juan-Juan, AKA Juan Juan-Osorio, AKA            Agency No. A027-202-046
Juan Osorio,

                Petitioner,                     MEMORANDUM*

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Juan Juan-Oscorio, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”), and deeming abandoned his application for NACARA benefits. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and for abuse of discretion the decision to deem an application

abandoned, Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013). We deny in part

and dismiss in part the petition for review.

      Substantial evidence supports the agency’s denial of Juan-Oscorio’s asylum

claim because he failed to establish a well-founded fear of persecution. See Gu v.

Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006) (petitioner failed to present

“compelling, objective evidence demonstrating a well-founded fear of

persecution”). In this case, because Juan-Oscorio failed to establish eligibility for

asylum, he failed to satisfy the standard for withholding of removal. See Zehatye,

453 F.3d at 1190.

      Substantial evidence supports the agency’s denial of CAT relief because

Juan-Oscorio failed to establish that it is more likely than not he would be tortured

by or with the consent or acquiescence of a public official if returned to

Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We lack

                                          2                                    15-71887
jurisdiction to consider Juan-Oscorio’s contention that the IJ’s analysis of his CAT

claim was incomplete because he failed to raise it to the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      Finally, the IJ did not abuse his discretion in determining that Juan-Oscorio

abandoned his application for NACARA benefits, where he did not file a

completed application with the immigration court by the deadline the IJ imposed.

See 8 C.F.R. § 1003.31(c) (authorizing IJs to set filing deadlines and stating that

an application not filed by the deadline “shall be deemed waived”). We lack

jurisdiction to review Juan-Oscorio’s due process contention because he failed to

raise it to the BIA. See Sola v. Holder, 720 F.3d 1134, 1135-36 (9th Cir. 2013)

(“[C]hallenges to procedural errors correctable by the administrative tribunal, must

be exhausted before we undertake review.” (citation and internal quotation

omitted)).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    15-71887